CORRECTION LETTER RE LAST OFFICE ACTION
In response to applicant's remarks, dated 7/5/2022, regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
A corrected copy of the last Office Action is provided below.

















DETAILED ACTION
Response to Arguments
Applicant’s amendments to the claims have overcome the 112 rejections lodged in the previous office action.  However, the amendment give rise to new 112 issues as detailed below.
Applicant’s arguments, see 7-8, filed 6/7/22, with respect to the rejection(s) of claim(s) 1-3, 9-15 and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conry and Gashi under 35 U.S.C. 103 and Gashi alone under 35 U.S.C. 102.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitations "the channels" and “the other channels” in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear to which channels of the plurality of channels “the channels” and “the other channels” refer.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as referring to the plurality of channels.  Examiner suggests amending the claim as such to overcome the antecedent basis and indefiniteness issues.
                Claims 2-4, 6-12, 14-15 and 17-21 are also indefinite by virtue of their dependency on Claims 1 or 13.
                Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 4, 6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gashi (US 20190323746).
In Reference to Claim 1
Gashi teaches:
A refrigerant compressor(1; P[0022]), comprising:
a first radial compression stage(8) arranged along an axis(axis of rotation A of shaft 7; Fig 4);
a second radial compression stage(10) arranged along the axis(Fig 4); and
a connector(54, 54, 54) fluidly connecting an outlet of the first radial compression stage to an inlet of the second radial compression stage(Fig 4; P[0034], P[0035]), the connector having a plurality of channels circumferentially spaced apart from one another about the axis(multiple connectors 54 circumferential spaced apart about axis A as shown in Fig 5, each connector comprises a channel) and configured such that fluid flowing within each of the channels flows from the outlet to the inlet in parallel to fluid flowing within the other channels(as shown in Fig 4-5, each channel 54 extend parallel to one another and to the axis A and fluid flows within each channel from the outlet of the first compression stage to the inlet of the second compression stage; P[0034]-P[0038]).
In Reference to Claim 2
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above), wherein the first and second radial compression stages are arranged within a housing(28,29,30; Fig 4), and the plurality of channels extend outside the housing(as clearly shown in Fig 4, each channel 54 extends radially outside at least a portion of the housing).
In Reference to Claim 3
Conry teaches:
The refrigerant compressor as recited in claim 2(see rejection of claim 2 above),
wherein the connector is integrated with an exterior of the housing(as shown in Fig 4, the connector 54 is formed in part by an exterior of the housing and is therefore integrated with the exterior of the housing).
In Reference to Claim 4
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above),  wherein the plurality of channels comprises three channels spaced 120 deg apart from one another about the axis(as shown in Fig 5, there are three sections spaced 120 deg apart from one another about axis A around since 14b is a dodecagon; P[0034]).
In Reference to Claim 6 
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above), wherein each channel includes a first radial portion adjacent the outlet, a second radial portion adjacent the inlet, and an axial portion extending between the first and second radial portions(as shown in Fig 4, the channel 54 has a first radial portion adjacent the outlet of 8, a second radial portion adjacent the inlet of 10 and an axial portion extending between the first and second portions).
In Reference to Claim 9
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above),  wherein the first and second compression stages are configured to compress a fluid, wherein the fluid is a refrigerant(P[0022]).
In Reference to Claim 10
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above),   wherein the first radial compression stage includes a first impeller(8) arranged on a shaft(7) and the second radial compression stage includes a second impeller(10) arranged on the shaft(Fig 4; P[0026]).
In Reference to Claim 11
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above), wherein fluid is configured to flow into the first radial compression stage in a first direction and the fluid is configured to flow into the inlet of the second radial compression stage in a second direction that is opposite the first direction(as shown in Fig 4, the fluid enters the first compression stage at inlet 5 in one axial direction and the second compression stage in an opposing axial direction).
In Reference to Claim 12
Gashi teaches:
The refrigerant compressor as recited in claim 1(see rejection of claim 1 above), wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system.
Examiner notes the limitation “wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system" is intended use. Since the compressor of Gashi teaches all required structural limitations and is capable of being used in a chiller system, the compressor of Gashi anticipates the claimed invention.  Further, regarding intended use, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conry in view of Gashi et al. (US 20190323746), hereinafter: “Gashi”.
In Reference to Claim 13
Conry teaches:
A refrigerant system(Fig 3) comprising:
a main refrigerant loop(Fig 3) including a compressor(Fig 3; (Col1, ll. 4-15; Col 4, ll. 1-4)), a condenser(43), an evaporator(47), and an expansion device(33,46), wherein the compressor includes:
a first radial compression stage(17) arranged along an axis(axis of rotation of shaft 22; Fig 1);
a second radial compression stage(18) arranged along the axis(Fig 1); and
a connector(14) fluidly connecting an outlet of the first radial compression stage to an inlet of the second radial compression stage(Fig 1; Col 5, ll. 10-12)
Conry fails to teach:
the connector having a plurality of channels circumferentially spaced apart from one another about the axis and configured such that fluid flowing within each of the channels flows from the outlet to the inlet in parallel to fluid flowing within the other channels
Gashi teaches:
An analogous two-stage compressor(1) having a connector(54, 54, 54) fluidly connecting the outlet of the first stage with the inlet of the second stage(P[0034], P[0035]), the connector having a plurality of channels circumferentially spaced apart from one another about the axis(multiple connectors 54 circumferential spaced apart about axis A as shown in Fig 5, each connector comprises a channel) and configured such that fluid flowing within each of the channels flows from the outlet to the inlet in parallel to fluid flowing within the other channels(as shown in Fig 4-5, each channel 54 extend parallel to one another and to the axis A and fluid flows within each channel from the outlet of the first compression stage to the inlet of the second compression stage; P[0034]-P[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conry to incorporate the teachings of Gashi to modify the connector of Conry to have a plurality of channels spaced circumferentially apart about the axis to increase cooling of the motor and avoid turbulence inside the compressor(P[0034]-P[0037]).
In Reference to Claim 14
Conry in view of Gashi teaches:
The refrigerant system of claim 13(see rejection of claim 13 above), wherein fluid is configured to flow into the first radial compression stage in a first direction and the fluid is configured to flow into the inlet of the second radial compression stage in a second direction that is opposite the first direction(as indicated by the flow arrows in Fig 1 of Conry, the fluid enters the first and second compression stages in opposing axial directions; additionally as shown in Fig 4 of Gashi, the fluid enters the first compression stage at inlet 5 in one axial direction and the second compression stage in an opposing axial direction).
In Reference to Claim 15
Conry in view of Gashi teaches:
The refrigerant system of claim 13(see rejection of claim 13 above), wherein the first radial compression stage includes a first impeller(19 - Conry) arranged on a shaft(22 - Conry) and the second radial compression stage includes a second impeller(impeller of 18; Fig 1 of Conry) arranged on the shaft(Fig 1 of Conry).
In Reference to Claim 17
Conry in view of Gashi teaches:
The refrigerant system of claim 13(see rejection of claim 13 above), wherein each channel includes a first radial portion adjacent the outlet, a second radial portion adjacent the inlet, and an axial portion extending between the first and second radial portions(as shown in Conry, Fig 1, the channel 14 has a first radial portion adjacent the outlet of 17, a second radial portion adjacent the inlet of 18 and an axial portion extending between the first and second portions; Gashi teaches a similar arrangement in Fig 4, the channel 54 has a first radial portion adjacent the outlet of 8, a second radial portion adjacent the inlet of 10 and an axial portion extending between the first and second portions).
In Reference to Claim 20
Conry in view of Gashi teaches:
The refrigerant system of claim 13(see rejection of claim 13 above), wherein the first and second radial compression stages are arranged within a housing(28,29,30; Fig 4 of Gashi), and the plurality of channels extend outside the housing(as clearly shown in Fig 4 of Gashi, each channel 54 extends radially outside at least a portion of the housing).
Conry teaches a single connector(14) extending outside of a housing(12; Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conry to incorporate the teachings of Gashi to modify the connector of Conry to have a plurality of channels spaced circumferentially apart about the axis extending outside of the housing to increase cooling of the motor and avoid turbulence inside the compressor(P[0034]-P[0037]).
Allowable Subject Matter
Claims 22-24 are allowed.
Claims 7-8, 18-19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The statement of reasons for allowance can be found in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745